Exhibit 10.11
 
Calves Purchase Agreement


Party A:  Qiqihar Tianpeng Livestock Technology Co., Ltd.
Party B:  Heilongjiang Xinhua Cattle Industry Co., Ltd.


In consideration of the mutual covenants and agreements set forth below, it is
hereby covenanted and agreed by both parties as follows:


1.  Cooperation


Party B shall supply male calves to Party A on a long-term basis, Party A agrees
to purchase part of the male calves supplied by Party B.


2.  Method of Delivery; Delivery Location


      1) Method of delivery: Pick-up;
      2) Delivery location: Party B’s farm.


3.  Price and Settlement Method


The price and volume shall be determined through negotiation based on the supply
list provided to Party A by Party B.


4.  Checking and Acceptance


      1) Time of acceptance: Prior to packing of the calves for delivery.
      2) Standard of acceptance: After accepting the calves, Party A shall not
complaint for any deformity or disease of the calves resulting from Party A’s
mismanagement or other reasons.


5.  Breach Liability


      1) In circumstances where Party B fails to supply the calves, Party B
shall compensate Party A with 1% of the undelivered portion of the purchase
price;
      2) In circumstances where Party A returns the calves after acceptance,
Party A shall pay Party B 1% of the returned purchase price as compensation;
      3) In circumstances where Party A fails to make the payment on time, Party
A shall pay Party B a late payment fee of 0.2% of the total late payment amount
for each day delayed, until Party B make all the payment;
      4) In circumstances where Party A refuses delivery in violation of this
Agreement, Party A shall be responsible for all of Party B’s losses and damages
as well as fines imposed by the transportation authority.
 
 
 

--------------------------------------------------------------------------------

 


6.  Force Majeure


       If any party fails to perform this Agreement due to force majeure, the
party shall timely inform the other of the reason for such failure. After
obtaining certificates from relevant authorities, the party may be permitted to
postpone or relieve from performing this Agreement.


7.  Dispute Resolution


       All disputes arising from the performance of this Agreement shall be
settled through timely negotiation by both parties; In the event that the
dispute could not be settled through negotiation, any party may submit the
dispute to relevant authority for medication, to the arbitration committee for
arbitration, or to the people’s court for litigation.


8.  Effectiveness and Terms


       This Agreement shall come into effect upon the execution by both parties,
with a term of two (2) years.
       During the performance of this Agreement, both parties may not amend or
terminate this Agreement without cause.


9.  Issues not covered in this Agreement may be governed by supplemental
agreements entered into by both parties through negotiation. The supplemental
agreement shall have the same legal effect as this Agreement.


10.  This Agreement shall be executed in two (2) copies with each party holding
one copy. Each copy shall have the same legal effect.


           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and become effective as of the date below upon the signature and
seals by both parties.
 
Party A
Qiqihar Tianpeng Livestock Technology Co., Ltd.
 
Legal Representative: Yuping Ma
 
Date:  December 24, 2010 
Party B
Heilongjiang Xinhua Cattle Industry Co., Ltd.
 
Legal Representative: Yilin Shi
 
Date:  December 24, 2010

 
 
 
 
 2

--------------------------------------------------------------------------------